                     Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 1 of 7


                                           Fayetteville Police Department
                                                                     Compact
Print Date/Time:      01/11/2021 08:17                                                                                Fayetteville Police Department
Login ID:             tfranklin                                                                ORI Number:                  AR0720100
Case Number:          2020-00057084

 Case Details:
 Case Number:             2020-00057084                                       Incident Type:     Assault
 Location:                280 N COLLEGE AVE X                                 Occurred From: 07/25/2020 12:59
                          FAYETTEVILLE,AR 72701                               Occurred Thru:     07/25/2020 12:59
                                                                              Reported Date:     07/25/2020 12:59 Saturday
 Reporting Officer ID:            443-KIMBEL               Status:           Unfounded                  Status Date:            07/28/2020
                                       Disposition:   Unfounded                    Disposition Date:      07/28/2020
 Assigned Bureau:                 PD - SIU

Case Assignments:




                                                                                     -
                                                                            /2 S -
       Assigned Officer                      Assignment Date/Time           Assignment Type         Assigned By Officer      Due Date/Time




                                                                                1. T
                                                                          14 ON ICE
                                                                              02 EN
       331-HANBY                             07/27/2020 00:00               Assigned Case - Primary 199-SHEPARD




                                                                      o N C FF
                                                                    an E O
Offenses




                                                                  Si ITT Y'S
No.         Group/ORI                Crime Code                  Statute                    Description                                  Counts

                                                                         E

                                                                       1/
                                                              on R N
   1        State                    13A                         5-13-204
                                                            th T W R                        AGGRAVATED ASSAULT                           1
                                                          An U TO

Offense #      1
                                                        r. O T


Group/ORI: State        Crime Code: 13A           Statute: 5-13-204       Counts:                     1        Attempt/ Commit Code:    Commit
                                                       M ITH S A


                                                                y
Description:       AGGRAVATED ASSAULT                                                                       Offense Date:      07/25/2020
                                                     TO W TE




       Scene Code:            Highway/Road/Alley     Bias/Motivation:     No Bias
                                                       D A




Offense Status:    Open/Active                Status Date:            07/25/2020
                                                   ED E T
                                                  D T S




     Domestic Code:         Not Domestic
                                                VI U D




Gang Related:      No                                  IBR Seq. No:          1
                                              O RIB ITE
                                            PR IST UN




Offender Suspected of Using
Alcohol:       No
                                          PY D F
                                         O E O




Drugs:         No
                                       C B Y




Computer:      No
                                     IS TO RT




Aggravated Assault/ Homicide Other Circumstances
                                   TH OT PE




Circumstances #1:
                                     N RO




Weapon Code : Firearm
                                       P




Subjects
Type                No.       Name                           Address                         Phone            Race            Sex       DOB/Age
   Other                  1   BARNETT, RICHARD               <UNKNOWN>                                        Unknown         Male
                                                             ,                                                                          60
   Suspect                1   Unknown, 2020-00057084                                                          Unknown         Unknown
                                                             ,
   Victim                 1   G         ,S                                                                    White           Female
                                                                                                                                        20




Page: 1 of 7

                                                Barnett Discovery 1-14-21_000048
                     Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 2 of 7


                                          Fayetteville Police Department
                                                                Compact
Print Date/Time:     01/11/2021 08:17                                                                           Fayetteville Police Department
Login ID:            tfranklin                                                           ORI Number:                  AR0720100
Case Number:         2020-00057084

Subject #       1-Other
Primary:        No
Name:           BARNETT, RICHARD                           Race:      Unknown        Sex:       Male            DOB:
Address:        <UNKNOWN>
                                                               Age:             60
        Resident Status:        Unknown

                                                                            Modus Operandi

Subject #       1-Suspect




                                                                                    -
Primary:        No                                         Suspect Type:               Suspect




                                                                           /2 S -
                                                                               1. T
                                                                         14 ON ICE
Name:           Unknown, 2020-00057084                     Race:    Unknown          Sex:      Unknown




                                                                             02 EN
                                                                     o N C FF
                                                                   an E O
        Resident Status:        Unknown




                                                                 Si ITT Y'S
                                                                            Modus Operandi

                                                                        E

                                                                      1/
                                                             on R N
                                                           th T W R
                                                         An U TO
Subject #       1-Victim
                                                       r. O T


Primary:        No                                         Victim Type:                Individual
                                                      M ITH S A


                                                               y
Name:           G          ,S                              Race:    White            Sex:       Female          DOB:
Address:                                                   Height: 5ft 0 in          Weight:    155.0 lbs.
                                                    TO W TE




                                                             Hair:      Brown         Age:
                                                      D A




Primary Phone:                                               DVL #:                   State:            AR
                                                  ED E T
                                                 D T S




      Resident Status:  Non Resident
                                               VI U D




Related Offenses
                                             O RIB ITE




  Group/ORI         Crime Code                           Statute                              Description
                                           PR IST UN




     State            13A                                5-13-204                             AGGRAVATED ASSAULT
Victim/Offender Relationship
                                         PY D F
                                        O E O
                                      C B Y




 Injury Types                                                               Modus Operandi
                                    IS TO RT




 None
                                  TH OT PE
                                    N RO




Arrests
                                      P




Arrest No.                 Name                             Address                            Date/Time             Type                Age

Property
Date            Code                      Type             Make                  Model          Description            Tag No.    Item No.

Vehicles
No. Role                   Vehicle Type          Year   Make               Model            Color            License Plate       State


Routing:




Page: 2 of 7

                                                 Barnett Discovery 1-14-21_000049
                    Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 3 of 7
OfficerID: dplume, D. Plume/Case Supplement 20-57084




               Sgt. Daniel Plume #369
               Case #20-57084
               Case Supplement

               On July 26, 2020, I was close to the area of College Avenue and Dickson Street when
               dispatch received a call of an armed person. The caller stated that an armed
               demonstrator at the intersection of College and Dickson had pointed a rifle at her
               while she was driving through the intersection. The male was described as a older
               white male a black shirt and blue jeans and armed with a rifle. I arrived on scene and
               observed multiple demonstrators armed with rifles and handguns, but did not see
               anyone matching that description. Our caller did not wish to speak with officers at
               that time and stated she would call back later.

               Later, I observed a male in a black shirt and blue jeans creating a disturbance with




                                                                              -
                                                                     /2 S -
               several counter protestors at this intersection. He was armed with a rifle. I




                                                                         1. T
                                                                   14 ON ICE
                                                                       02 EN
               approached and made contact with him. He identified himself as Richard Barnett




                                                               o N C FF
               7/12/1960. He informed me he was here to "protect" the demonstrators from violence




                                                             an E O
               and was exercising his first and second amendment rights. He complied with my



                                                           Si ITT Y'S
               request that he return to the other side of the intersection. At this time, it is unknown

                                                                  E
               if Barnett is the subject responsible for the earlier complaint.




                                                                1/
                                                       on R N
                                                     th T W R
                                                   An U TO

               Processed by A Baggett
                                                 r. O T
                                                M ITH S A


                                                         y
                                              TO W TE
                                                D A
                                            ED E T
                                           D T S
                                         VI U D
                                       O RIB ITE
                                     PR IST UN
                                   PY D F
                                  O E O
                                C B Y
                              IS TO RT
                            TH OT PE
                              N RO
                                P




                                       Barnett Discovery 1-14-21_000050
Page: 3 of 7
                    Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 4 of 7
OfficerID: skimbel, S Kimbel / Case Narrative Case 20-57084




               Officer S. Kimbel #443
               Aggravated Assault
               Case #20-57084
               Case Narrative
               On 7/25/20, at approximately 12:59, Dispatch advised S        G      (W/F         )
               was on the phone requesting to speak with an officer concerning an incident that
               occurred at the intersection of N College/ E Dickson Street. A group gathered at this
               intersection to assemble to support a “Blue Lives Matter” cause. During this event,
               G       reported a protester with a gun pointed his weapon specifically towards her
               because her vehicle had a “black lives matter” sticker on it.
               In speaking with G        on the phone, she advised on the way to her therapist’s
               office on Dickson Street from Springdale, she noticed a group of people at the




                                                                               -
                                                                      /2 S -
               intersection of N College/E Dickson. G          noticed some offensive symbols and




                                                                          1. T
                                                                    14 ON ICE
                                                                        02 EN
               flags that represented white supremacy. G           raised her fist in the air to support




                                                                o N C FF
               the “black lives matter” movement towards the group. She stated a male wearing a




                                                              an E O
               black shirt and jeans, carrying a black rifle raised the rifle towards her and pointed it




                                                            Si ITT Y'S
               at her.

                                                                   E

                                                                 1/
               G                                        on R N
                      stated she felt threatened by his actions and was concerned about taking that
                                                      th T W R
                                                    An U TO

               same intersection in order to return home.
                                                  r. O T
                                                 M ITH S A


                                                          y
               After the phone call, I was told Sgt. Plume did speak with a male that matched the
                                               TO W TE




               description of the suspect. The male was identified as Richard Barnett. See Sgt.
                                                 D A




               Plume’s supplement in regard to his contact with Barnett.
                                             ED E T
                                            D T S
                                          VI U D




               G       was given an incident number and advised we would attempt to obtain
                                        O RIB ITE




               surveillance footage of the incident from Washington County Court House during
                                      PR IST UN




               their normal business hours.
                                    PY D F
                                   O E O




               Processed by Tulgetske
                                 C B Y
                               IS TO RT
                             TH OT PE
                               N RO
                                 P




                                        Barnett Discovery 1-14-21_000051
Page: 4 of 7
                     Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 5 of 7
20-57084 Case Supplement


               Detective Patrick Hanby #331
               Special Investigations Unit
               2020-57084, Case Supplement

               On 7-27-20, I was assigned the investigation of an aggravated assault near the intersection of E. Dickson
               St and N. College Avenue. On 7-25-20, S       G       reported she had a firearm pointed at her during a
               demonstration. The event “Back the Blue” rally was taking place at the intersection and drew a crowd.

               I contacted G        by phone. She explained she was southbound in the number one lane of traffic. She
               was driving a 2016 white Kia Soul with tinted windows. As she completed a right turn to travel
               westbound on Dickson St., she said saw a male with an “assault rifle.” She described the male as older,
               possibly in his 50s, with grey hair and beard. She mentioned a receding hairline. She believed he was
               wearing a black shirt and possibly a vest. He was also said to be with another male. The rifle was held
               against his chest with a sling or strap. She said she raised her hand, in a fist, inside the vehicle showing
               support for “Black Lives Matter” supporters in the area. She mentioned seeing many opposing groups
               signs. As she completed the turn, she said the male had his hands resting on the rifle. She said he then




                                                                                 -
                                                                        /2 S -
                                                                            1. T
                                                                      14 ON ICE
               raised the rifle and pointed it at her or her vehicle. She mentioned they made eye contact. She




                                                                          02 EN
               repeatedly mentioned he “lifted it up” speaking of the rifle. She said he moved the rifle in a sweeping




                                                                  o N C FF
                                                                an E O
               motion to the right as she completed the turn. She said the stock was never against his shoulder. She




                                                              Si ITT Y'S
               mentioned seeing persons fire weapons on television and said it did not look the same. She explained


                                                                     E
               the male remained on the northwest corner of the intersection throughout her turn. She mentioned she




                                                                   1/
                                                          on R N
                                                        th T W R
               was in fear to a point she was violently shaking.
                                                      An U TO
                                                    r. O T


               G       continued westbound on Dickson Street. She then turned south on N. Block St. She stopped for a
                                                   M ITH S A


                                                            y
               short time to contact police. After speaking with a dispatcher, she travelled to The Wellness and
                                                 TO W TE




               Courage Center for a therapy appointment with M          . She said during the appointment she
                                                   D A
                                               ED E T




               continued to shake. She said she cried for nearly an hour due to the fear she felt. Later in the evening,
                                              D T S




               she recalled seeing the same male on a news program being interviewed about the rally. I collected a
                                            VI U D
                                          O RIB ITE




               section of video of the rally from KNWA new service. I noted several males being interviewed. A copy of
                                        PR IST UN




               the segment was retained in the case file.
                                      PY D F
                                     O E O




               After completing her appointment, she contacted police again and spoke with Ofc. Kimbel. During our
                                   C B Y




               conversation, she explained her therapy appointment was at 1:00PM. She estimated the incident
                                 IS TO RT




               happened ten minutes before the appointment. Sgt. Miller requested video footage from Sgt. Fortin
                               TH OT PE




               with Washington County Courthouse Security. I met with Sgt. Fortin and collected copies of surveillance
                                 N RO




               video.
                                   P




               In reviewing the video, I noted G         vehicle at the intersection at approximately 12:51:30. This was
               at 16:48 into a segment titled “Back the Blue 3.” The male was seen at the intersection. His hands
               appear to be on the rifle, slung across his chest. The male and another appear to walk across
               intersection to the east. They stop and return to the northwest corner of the intersection. As G
               vehicle moves south slightly. The males turn and continue across the crosswalk to the south. G
               then completed the turn and travels west on. E. Dickson St. There was no interaction recorded of the
               male pointing the vehicle at G       or her vehicle.

               After reviewing video, I contacted G      again. I offered for her to meet with me and review the
               surveillance footage. She explained it would be at least three weeks before we could meet. I explained
               what I viewed and had several questions about her statements. When I explained the male was not
               standing on the northwest corner at the time, she completed the turn, and he was facing away from her




                                           Barnett Discovery 1-14-21_000052
Page: 5 of 7
                     Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 6 of 7


               Detective Patrick Hanby #331
               Special Investigations Unit
               2020-57084, Case Supplement

               during the entirety of the turn, she said, “That’s not how I remember it.” She also mentioned the male
               “looked so mean.” She believed her PTSD was affecting her and causing her to perceive the situation as
               more serious than it was. She mentioned numerous traumas in the past including attempted robberies
               and kidnapping. While she said she was “genuinely terrified,” she explained she perceived the situation
               incorrectly. She said this was the first time, she was aware of, she perceived a situation as incorrect. She
               mentioned her mind “playing tricks on her.” She said her dreams have often been vivid and incorrect in
               the past.

               In conclusion there was no criminal action observed in video review. This investigation will be
               considered closed and unfounded. Copies of surveillance video and phone calls with G          were
               retained in the case file.




                                                                                 -
                                                                        /2 S -
                                                                            1. T
                                                                      14 ON ICE
                                                                          02 EN
                                                                  o N C FF
                                                                an E O
                                                              Si ITT Y'S
                                                                     E

                                                                   1/
                                                          on R N
                                                        th T W R
                                                      An U TO
                                                    r. O T
                                                   M ITH S A


                                                            y
                                                 TO W TE
                                                   D A
                                               ED E T
                                              D T S
                                            VI U D
                                          O RIB ITE
                                        PR IST UN
                                      PY D F
                                     O E O
                                   C B Y
                                 IS TO RT
                               TH OT PE
                                 N RO
                                   P




                                           Barnett Discovery 1-14-21_000053
Page: 6 of 7
                     Case 1:21-mj-00013-GMH Document 12-1 Filed 01/27/21 Page 7 of 7
20-57084 Case Summary


               Detective Patrick Hanby #331
               Special Investigations Unit
               2020-57084, Case Summary

               On 7-25-20, S       G      contacted Fayetteville police department related to an aggravated assault.
               She explained a “protester” pointed a gun at her vehicle because she had a “Black Lives Matter” sticker
               on her vehicle. She explained she was pointed out specifically and was “targeted.” Ofc. Kimbel contacted
               her and gathered information related to the incident.

               On 7-27-20, I was assigned the investigation. I reviewed the case information and collected surveillance
               video from the Washington County Courthouse. In reviewing the video, I was able to determine there
               was no criminal activity and the actions described by G       were incorrect.

               I spoke with G        again after video review. She explained her PTSD made her perceive the situation
               differently than it happened. She seemed confused but understanding there was no indication of a
               firearm being pointed at her. She explained she would continue therapy and make the situation a new




                                                                                 -
                                                                        /2 S -
               talking point toward recovery.




                                                                            1. T
                                                                      14 ON ICE
                                                                          02 EN
                                                                  o N C FF
               This investigation will be considered unfounded. Copies of surveillance video can be located in the CID




                                                                an E O
               Drive in Crime Scene Photos. Copies of calls to G     and segment of KNWA news video were retained




                                                              Si ITT Y'S
               in the case file.


                                                                     E

                                                                   1/
                                                          on R N
                                                        th T W R
                                                      An U TO
                                                    r. O T
                                                   M ITH S A


                                                            y
                                                 TO W TE
                                                   D A
                                               ED E T
                                              D T S
                                            VI U D
                                          O RIB ITE
                                        PR IST UN
                                      PY D F
                                     O E O
                                   C B Y
                                 IS TO RT
                               TH OT PE
                                 N RO
                                   P




                                           Barnett Discovery 1-14-21_000054
Page: 7 of 7
